DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 and 13 in the reply filed on September 7, 2022 is acknowledged. 
Claims 14-16, 18, 22, 25, 28, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method Claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the modification unit inlet (22)".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 13 directly or indirectly depend on Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN-1068299994A).
Regarding Claim 1, Jiang reference discloses a molecular sieve-based catalyst modification apparatus, comprising: 
a feed unit (1), a modification unit (2) and a cooling unit (3) connected in sequence (Figures 1 and 7, numerals c1- vacuum feeder connection, c2 – feeding machine, c3 – modifier machine, c4 – cooler, c300 – material inlet and c301 – modifier inlet); 
wherein the feed unit comprises a catalyst feed unit (11) and a modifier feed unit (12) (Figure 1, numerals c1 – vacuum feeder same as claimed catalyst feed unit and c2- automatic metering feeder same as claimed modifier feed unit), a catalyst and a modifier are introduced into the modification unit (2) respectively by the catalyst feed unit and the modifier feed unit and are discharged from the modification unit after sufficient reaction in modification unit, and then enter the cooling unit (3) for cooling (Figure 1).
Allowable Subject Matter
Claims 2-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2, Jiang reference discloses the molecular sieve-based catalyst modification apparatus according to claim 1 including the catalyst feed unit (11) comprises a feed bin (111), a conveyor (112) (Figure 1, numerals c1- feed unit, c11- feed bin, and b7 - conveyor) and modifier metering pump (c3- hopper, c2- automatic feeding machine). However, Jiang does not disclose that the conveyor (b7) is connected to the modification unit inlet (22) of the modification unit (2) and the modifier feed unit (12) includes a preheater (122), and an outlet of the preheater (122) is connected to the modification unit feed distributor (24) of the modification unit (2). There is no motivation/suggestion to modify the apparatus of Jiang with the claimed conveyor and preheater.
Claim 3 depends on Claim 2.
Regarding Claim 4, Jiang reference discloses the molecular sieve-based catalyst modification apparatus according to claim 1, wherein the modification unit (2) comprises a modification unit reactor (21), a modification unit inlet (22), a modification unit outlet (23) (Figure 7, numerals c-31 – modification reactor, c300-catalyst material inlet, c301-modifier inlet and Figure 1, numeral c410 – modification outlet). However, Jiang reference does not disclose a modification unit feed distributor (24), a heater (25) and a modification unit exhaust port 26, wherein the modification unit reactor (21) is a fluidized bed reactor, the modification unit inlet (22) is disposed at a middle portion of the modification unit reactor (21), the modification unit outlet (23) is disposed at the bottom of the side wall of the modification unit reactor (21), the modification unit feed distributor (24) is disposed at the bottom of the modification unit reactor (21), the heater (25) is disposed inside the modification unit reactor (21), and located below the modification unit inlet (22); the exhaust port (26) is disposed at the top of the modification unit reactor (21). There is no motivation/suggestion to modify the apparatus of Jiang to come up with the claimed structures.
Claims 5 and 8-10 directly or indirectly depend on Claim 4.
Regarding Claim 6, Jiang reference discloses the molecular sieve-based catalyst modification apparatus according to claim 1, wherein the cooling unit (3) includes a cooling unit reactor (31), a cooling unit inlet (32), a cooling unit outlet (33),  and a cooling unit exhaust port (36) (Figure 1, numeral c4- cooler, c4120 – discharge port, Figures 10 and 11, numerals c412- 1st feed mechanism, c45= 2 feed mechanism, c413 – vent, c410 – inlet port, c-42 cooling pipe). However, Jiang reference does not disclose a cooling unit feed distributor (34) and a heat extractor (35). There is no suggestion/motivation to modify the apparatus of Jiang with these structure.
Claims 7, 11 and 13 directly or indirectly depend on Claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774